               Case 1:20-cv-00411 ECF No. 1-2 filed 05/11/20 PageID.20 Page 1 of 2


                                                                                                  E
                                                                                                  E
                                                                                                  -x
                                                                                                  t¡¡

                                                                                                        t   lq(l3¡




                        State of Michigan
                          Strategic Plan for the State
                          Fiscal Years 2020 to 2A25
                       Pursuant to the requirements set forth in MCL 18.1363


                                         Contents
. State of Michigan                               . Military and Veteran Affairs (DMVA)
. Agriculture & Rural Development (MDARD)         . Natural Resources (DNR)
. Civil Rights (MDCR)                             . State Police (MSP)
. Corrections (MDOC)                              . Têchnology, Management & Budget (DTMB)
. Education (MDE)                                 . Office of Children's Ombudsman (OCO)
. Environment, Great Lakes and Energy (EGLE)      . Office of State Employer (OSE)
. Health and Human Services (MDHHS)               . State Budget Office (SBO)
. lnsurance and Financial Service (DIFS)          . Transportation (MDOT)
. Labor and Economic Opportunity (LEO)            . Treasury
. Licensing and Regulatory Affairs (LARA)         .   Lottery (MSL)
. Public Service Commission (MPSC)
                                                                                                    BIT
                                                                                             t
                                                                                             !D
                                                                                              D
                                                                                              g
                                                      Case 1:20-cv-00411 ECF No. 1-2 filed 05/11/20 PageID.21 Page 2 of 2


    MSP
  01t30t2020
                                                                                                                     Michigan State Police                                                              OFp.rùrt-
                                                                                                                                                                                                                                              VALUES
                                                                                                                                                                                                                     !hrlê¡cn ñLó'!¡ndrr Òr 9rJñ1.¿ h¡ 91!r1ttr dikô !o !ú..ccd r.d d'¡ñ..


                                            MISSION
                                                                                                                        Fiscal Years 2020 - 2425                                                        R.ipo.:Èily-   riJrthcrc
                                                                                                                                                                                                        F,!n5 ëp3Òú¡y rnd ¡ru¡rô¡
                                                                                                                                                                                                                                 ':
                                                                                                                                                                                                                                    ø.i9..1¡roñ ffd ddy ro.h5r¡cc oFælunrryþiò. b.rl ol crcñ

                                                                                                                                                                                                        sscoty - In¡t DEt4d,o^r r'o c.lc¡i¡l lor hor(.¡tsro¡o.9  øtu!tccJò¡oo,


FOUNDATIONS
                      rrovide the h¡ghest quality law enforcement and
                         public safety services throughout Michigan.
                                                                                         )
                                                                                                                                 vtstoN
                                                                                                        Be a leader and partner in lâw enforcement and public safety, with s h¡ghly
                                                                                                     lrained, full-servic€ state police force that is mobile, flexible, and responsive to
                                                                                                                                                needs âcross
                                                                                                                                                                                              a         Sc^rce - ñ.1 Àt,Òi!rñ&6 r.ã'r¿ r¡Òñ¡ñc ¡¡ich,lJ¡ Srrh Polc. rÞ hgàóòlquúl{v b\r.ñbrømd

                                                                                                                                                                                                        lñrcady - rñ!r ilìc r.r.ô-, óflh. Àld¡,gJ¡ slJlc Po[.c f.tud trrñc:,r lnd ¡ní¡lh. ÙÙ.r.¡d
                                                                                                                                                                                                                                          nè.". rhl o@. .ndou tiÈcboB¡t1
                                                                                                                                                                                                        &'cl!5'oÃ- lù¡:ir ¡i(n çJn Srrto FoL.. ro1r.'r o clliùtÞ ¡¡d
                                                                                                                                                                                                        rlcr¿òdirrrdñrtrd.!          ¡.õ côleñS È¡É+r I'c !¡luùa 'riJ:.1
                                                                                                                                                                                                                                                                                vâctc l¡. lnLec cont)òd ø:
                                                                                                                                                                                                                                                                        ¡ñd cclctrr.d




                        trooper sfength and €pabil¡t¡es by ænducting a on+for-one                      . Launch an internal mobile app that will enhance employee                       . Expand opportunities that foster employee inclusion and provide
                                all enl¡sted attrition, ¡n order to ma¡ntain a minimum staffing of       communication and engagement by Dec. 31,2021.                                       a platform for open dialogue from diverse perspectives through
                     enl¡sted membeF annually by December 3l                                           . Establish a department-wide employee mentor program to                              Dec.31,2022.
                       a seamless ¡n€r mobile env¡ronment that reduces administrative time                                                                                              .lnstitrttelqcru¡t¡ngpBçtiçesttlq1leggsg-ÞgIi-qls*tgslgPloymgl]lin
                for         by 10 percent by pußu¡ng technology solutions, ¡nclud¡ng s¡ngle              encourage personal grov'/th and future success by Dec. 31 ,2021 .
                sigron câpability, enhanæd ænnectìv¡ty, and d¡clat¡on softmre by Dec. 3l,              . Establ¡sh a cìvilian onboarding program that will foster employee                grdgþjlcg:g$gggggg¡gtj¡ority applicant pool and female
                20221.                                                                                   inclusion and improve retention by Dec. 31 ,2022.                                   applicant pool by Dec. 31             ,2022.
               - Reduce crime and improve trafüc safety   by developing and ¡mplement¡ng               . Make tra¡ning more accessible for department members and our                       . Review the impact and intent of the department's cunent youth
                 annual d¡strictlevel plans, comprised of post and sect¡on plans, based on data          public safety partners by utilizing virtual-reality and modem video-                 mentoring and cadet programs with the goal of attracting and
                 and besl pract¡ces that focus on q¡me and traffic ¡n¡t¡at¡ves v{here department
                 reso¡¡rces æn make a posit¡ve ¡mpact by Dæember 31-                                     based learning methods and by seeking altemate training                              building a pipeline for entering recruit school by Dec. 31,2022.
               . Assess the depãrlment's curent serv¡ce delivery model to ensure it meets                locations by Dec. 31, 2022.                                                        . Cap¡talize on new and existing partnerships with community
                 todays needs, ¡ncluding rev¡ewing work sites, departmentfleet, and the                                                                                                      membeß,Jhalyjll.j ¡gJlgq jsg1rtugJlg-qpÞe_qy1lb_g,ieÞS
                 assigned veh¡cle program by Dec. 31, 2022.                                                                                                                                  pslqpgctlv_e9.,-gultural awareness, and customer feedback by
               . lmprove throughput for forensic exâminat¡ons to better serue our partnels in
                                                                                                                                                                                             Dec.31,2O22.
                 the pursuit of crimina¡ ¡ust¡ce by Dec- 31,2022-
               . Emporer work sites with the resources and lat¡tude to tailor the¡r annual
                 community outreach plan to meet the un¡que needs ofthe residents and
                 stakeholders they serve through Dec-31,2022,
               . Develop an afrer-aclion procedure lhat is ¡mplemented following a crit¡€l
                 incident to identify lessons learned and oppolunities for ¡mprovement through
                Dec.31,2022.



               . Delivering law enforcement services statew¡de                                         . Fostering employee engagement and inclusion                                        . Fostering d¡veriity¿gqqi!tr34q ¡¡¡çluqiqO
               .lnvestigating crime and enforcing laws
               . Protecting people and businesses
                                                                                                       . Developing and retaining talent
                                                                                                       . Modernizing training
                                                                                                                                                                                            i@'@ó@,*
                                                                                                                                                                                            . Seekiirg diverse. perspectives




               . 2,000 total enlisted member strength                                                  . 79% or higher agree score for the Employee Survey question              'l         '.994o-r-!isheßge9-rsoJglsr-t!9-E!!pry-çegs{v9v*qvs:!ien                                                     "My
               . 10 percent reduct¡on of time spent by troopers on administrative                        get the ¡nformation I need to be productive in my job"
                                                                                                                                                                                             -W9¡!$Sgp.¡g:.åg!lngþ in which d¡verse perspectives are
                duties                                                                                 . 100% of new civilian employees assigned a mentor w¡th¡n 30                          élgoulaged an4lglr¡çd"
               .65{ay  average tumaround time for cases submitted to the                                 days                                                                               . 2QZ" o{J¡qop-er jrppl¡-ixnJ p$ljderglfies ps g
                                                                                                                                                                                                                                             lagB! m¡nority
                Forensic Science DNA Unit                                                              . 20% of training offered virtually                                                  .20% of trooperapplicant pool identifies as female
